Citation Nr: 1228790	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  11-02 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 2003, for the grant of service connection for vertigo.  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected vertigo.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from May 1943 to November 1945.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Specifically, it is noted that the Board granted service connection for dizzy spells claimed as vertigo upon rating decision in July 2009.  This favorable decision was promulgated in a February 2010 rating action.  In that rating action, the RO determined that a 10 percent rating for intermittent vertigo as secondary to service-connected hearing loss was warranted, effective April 1, 2003, the date that the Veteran's claim was received.  The Veteran submitted a timely notice of disagreement with the disability rating assigned for vertigo and with the effective date assigned for the grant of service connection for vertigo.  

The issue of entitlement to an initial rating in excess of 10 percent for intermittent vertigo is being addressed in the remand portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's claim for service connection for hearing loss was received on January 24, 2003.  There was no mention of dizziness or vertigo.  However, on April 1, 2003, VA received a letter from a private facility indicating that the Veteran's hearing was damaged and that he had developed vertigo.  This letter was accepted as an informal claim for service connection for intermittent vertigo.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 1, 2003, for the grant of service connection for vertigo are not met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400(b)(2) (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in October 2006, regarding his claim for service connection for vertigo.  He was provided with pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, supra.  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The appellant was notified that his claim was awarded with an effective date of April 1, 2003, the date of his informal claim for service connection, and an initial rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case (SOC) that advised him of the applicable law and criteria required for an earlier effective date.  

VA has obtained service treatment records (STRs), assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the RO and the Board, although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2011).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2011).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2011).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2011).  

The regulations also provide that a veteran may receive benefits by filing an informal claim, which is defined by '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2011).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

Earlier Effective Date for Service Connection for Intermittent Vertigo
Associated with Bilateral Hearing Loss

The Veteran contends that an effective date prior to April 1, 2003, for the grant of service connection for vertigo is warranted.  While the specifics of the Veteran's argument are vague, the argument in such cases is usually based primarily upon the assertion that an earlier effective date is warranted due to earlier diagnosis and treatment which should have been seen as an informal claim.  

Under 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(b)(2)(i) (2011), the effective date of an award of direct service connection shall be the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the effective date of an award of direct service connection shall be either the date of receipt of the claim, or date entitlement arose, whichever is later.  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2011).  

On January 24, 2003, VA received the Veteran's formal claim for service connection for several disabilities, including hearing loss.  The form did not mention vertigo.  On April 1, 2003, VA received a letter from a private facility indicating that the Veteran's hearing was damaged and that he had developed tinnitus and vertigo.  This letter was accepted as an informal claim for service connection for intermittent vertigo, as well as for tinnitus.  Also at that time, VA and private treatment records were received, to include a report of a private facility in March 2002 indicating that the Veteran was having syncopal episodes.  In October 2002, he was diagnosed with dizziness.  

The file does not contain any document received by VA from the Veteran prior to April 1, 2003, indicating his intent to apply for service connection for vertigo.  

As for the assumed argument that the Veteran's claim that his diagnosis and treatment for vertigo is evidence of an informal claim, no other, earlier treatment records in the file reflect a relationship between hearing loss and vertigo or otherwise indicate an intent to apply for service connection for vertigo.

Therefore, the Board finds that there is no evidence constituting an informal claim prior to receipt of the April 1, 2003, letter as described above.  Accordingly, because the Veteran's claim was filed more than one year after his separation from service, the earliest date that may be assigned for service connection for vertigo is the date of receipt of his claim.  In this case, the date of the Veteran's claim for entitlement for service connection for vertigo was received in April 2003 when the VA received a letter from a private facility indicating that the Veteran's hearing was damaged and that he had developed vertigo.  

Accordingly, because the Veteran's claim was filed more than one year after his separation from service, the earliest date that may be assigned for service connection for vertigo is the date of receipt of his claim.  In this case, the Veteran's claim for entitlement for service connection for vertigo was received by VA in April 2003 when a private record was received showing vertigo.  As the February 2010 rating decision correctly assigned April 1, 2003, as the effective date for the grant of service connection, no earlier date may be assigned.  See 38 C.F.R. § 3.400(b)(2)(i) (2011).  


ORDER

An effective dater prior to April 1, 2003, for the grant of service connection for vertigo is denied.  


REMAND

A determination has been made that additional substantive development, as outlined in the indented paragraphs below, is necessary with respect to the initial evaluation on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action, as described below. 

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected disability manifested by intermittent vertigo.  The Veteran maintains that his disability has increased in severity since VA last examined him in November 2008.  It is noted that he failed to appear for scheduled examinations regarding this condition in October 2011 and again in December 2011.  In a November 2011 letter to VA, the Veteran noted that he was left a message on his phone regarding the first exam, but that there was confusion as to the location as to his evaluation in that he does not hear well.  It is necessary for him to receive information as to appointments in writing due to his hearing loss.  

The Veteran's vertigo has been assigned a 10 percent rating pursuant to Diagnostic Code (DC) 6204, the rating code used to evaluate peripheral vestibular disorder.  Under that code, a 10 percent rating is assigned where there is evidence of occasional dizziness.  A maximum 30 percent evaluation is warranted where there is evidence of dizziness and occasional staggering.  38 C.F.R. § 4.87, DC 6204 (2011).  

VA obtained an opinion as to etiology of vertigo in November 2008.  As noted above, the Veteran failed to appear for VA otolaryngology exams in 2011.  

In a March 2012 statement, the Veteran's caretaker asserted that she stayed "day and night" with the Veteran taking care of his business and medications.  She had taken him to the VA hospital on more than one occasion.  

The Veteran's private attorney submitted a statement in support of the Veteran's claim in July 2012 in which she argued that the Veteran was entitled to a contemporaneous examination to assess the current severity of the service-connected vertigo.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Copies of updated treatment records pertaining to vertigo should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to detail the current severity and all manifestations of his disability manifested by dizziness and vertigo.  A complete history should be obtained from the Veteran.  All indicated tests and studies should be performed and all clinical findings reported in detail.  

The claims folder should be provided to the examiner for review of pertinent documents therein and that such a review was conducted should be noted in the examination report.

Note:  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file, a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  These notices should be sent to the Veteran at his home address in letter form due to his hearing impairment and inability to hear while using the telephone.  

A complete rationale should be provided for any conclusions reached.  

3.  After the above development is completed, the RO should readjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for the service-connected vertigo.  The RO's adjudication of the claim should include consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


